Citation Nr: 1820264	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-41 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to higher staged initial ratings for coronary artery disease, status post 4 vessel coronary artery bypass graft, currently evaluated as 10 percent disabling prior to February 10, 2011 and 60 percent disabling from February 10, 2011.


REPRESENTATION

Veteran represented by:	James M. McElfresh II, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran's claims file is currently under the jurisdiction of the Salt Lake City, Utah RO.

The Board notes that in May 2012, VA received a correspondence from the Veteran requesting an "earlier effective date for his service-connected Coronary Artery Disease, secondary to Agent Orange exposure, of 60% to September 10, 2007" relating to the August 2011 rating decision.  See, VA Form 21-4138 Statement in Support of Claim, received May 2012.  The RO issued a rating decision in August 2013 denying the Veteran's claim for entitlement to higher initial staged ratings.  The Veteran filed a notice of disagreement in July 2014.  Following issuance of a statement of the case (SOC) on November 12, 2014, a substantive appeal was received on November 24, 2014, within 60 days of issuance of the SOC.  Thus, the Board finds that a timely appeal of the August 2011 rating decision has been completed.  
 
In September 2015, the Veteran and his spouse testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that further development is necessary before a decision on the merits may be made relating to the issue on appeal.

The Board finds that further development is necessary before a decision on the merits may be made regarding the issue of entitlement to higher staged initial ratings for coronary artery disease currently evaluated as 10 percent disabling prior to February 10, 2011 and 60 percent disabling from February 10, 2011.  The Veteran was last provided a VA examination relating to his coronary artery disease in February 2011, over 7 years ago.  At the September 2015 Board hearing, the Veteran and his spouse testified that the Veteran's condition has increased in severity.  See, September 2015 Board hearing transcript.  Specifically, the Veteran testified that he received a pacemaker in August 2015.  The Veteran further testified that he cannot have physical exertion for more than 10 minutes at a time.  In light of the Veteran's testimony, a new VA examination is required so that the current nature and severity of the Veteran's service-connected disability at issue may be determined.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Additionally, at the September 2015 Board hearing the Veteran testified that he currently receives treatment for his service-connected coronary artery disease at the St. George VA clinic.  The most recent VA treatment records in the Veteran's claims file are from June 2011.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C. § 5103A (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, updated VA records, as well as any other relevant treatment records identified by the Veteran, must be obtained and associated with the record.  

Further, during the September 2015 Board hearing the Veteran testified that he receives private treatment relating to his service-connected coronary artery disease from Dr. S. in St. George, Utah and from the St. George Dixie Regional Hospital.  On remand, the Veteran must be asked to complete authorization forms concerning any private medical treatment and/or submit copies of any relevant records.  38 U.S.C. § 5103A (c); 38 C.F.R. § 3.159 (c) (1).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records relevant to the matter being remanded, to include from the St. George VA Clinic, in St. George, Utah to include from June 2011.

2.  Contact the Veteran and request that he complete and submit to VA a signed authorization for disclosure of medical records to VA for each private medical health care provider from whom he has received treatment for the disability at issue on appeal.  The Board is specifically interested in records from Dr. S and the St. George Dixie Regional Hospital.  After receiving any completed authorization form(s), undertake all appropriate efforts to attempt to obtain the identified records.  All development efforts with respect to this directive should be associated with the claims file.  

3.  After the above development, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected coronary artery disease.  The record and a copy of this remand must be made available to and reviewed by the examiner.  The examination must include all physical and diagnostic testing deemed necessary by the examiner in conjunction with this request.  The examiner should report all manifestations and functional impairment related to the Veteran's service-connected coronary artery disease.

4.  After completion of the above, review the expanded record, including the evidence entered since the most recent statement of the case, and determine whether entitlement to higher staged initial ratings for coronary artery disease may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  The appropriate period should be allowed for response before the appeal is returned to the Board.     

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2017).

Department of Veterans Affairs


